Citation Nr: 1743301	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1969 to October 1970, to include service in Vietnam from December 1969 to June 1970.  He also served on active duty in the U.S. Army from December 1990 to April 1991, and in the U.S. Naval Reserve, the Army National Guard of New Jersey, and the Army Reserve.  His decorations include the Combat Action Ribbon and the Southwest Asia Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The RO, in pertinent part, denied service connection for tinnitus and bilateral hearing loss.

In August 2016, the Board remanded the Veteran's appeal in order to afford him an opportunity to appear at a Board video-conference hearing.  The hearing was held before the undersigned Veterans Law Judge in April 2017, and a transcript of the hearing has been associated with the record.

During the April 2017 hearing, the undersigned agreed to hold the record open for a period of 60 days to allow for the submission of additional evidence.  The Veteran thereafter submitted additional evidence in support of his appeal, along with a written waiver of his right to have the agency of original jurisdiction (AOJ) review the evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304.

Although not mentioned by the RO, the Board notes that the Veteran's claim for service connection for bilateral hearing loss was previously and finally denied by a rating decision entered in July 1974.  As such, the Board must address the matter of whether new and material evidence has been received in order to reopen the claim.  See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Although the RO has not considered that question, the Board finds that the claim should be reopened.  See discussion, infra.  As such, the Veteran is not prejudiced by the Board's consideration of that question in the first instance.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  By a decision entered in July 1974, the RO denied the Veteran's claim for service connection for bilateral defective hearing; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's July 1974 decision during the one-year period following the mailing of notice of that decision; nor was any new and material evidence received within a year.

3.  New evidence received since the time of the RO's July 1974 decision, when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.

4.  The Veteran engaged in combat with the enemy.

5.  The Veteran suffers from tinnitus and a hearing loss disability of the left ear that were least as likely as not incurred in service.

6.  The Veteran does not have a legally cognizable hearing loss disability of the right ear.


CONCLUSIONS OF LAW

1.  The RO's July 1974 decision, denying service connection for bilateral defective hearing, is final.  38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 3.104, 3.105, 19.118, 19.153 (1974).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for an award of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus.  He maintains that both disabilities can be attributed to noise exposure in service.

As an initial matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).  No further notice or evidentiary development is required.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Specific to claims for service connection for hearing loss, impaired hearing is considered a "disability" for VA purposes only when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including sensorineural hearing loss and tinnitus-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a Veteran engaged in combat with the enemy during active service, lay or other evidence of service incurrence or aggravation of an injury or disease alleged to have been incurred in or aggravated by such service will be accepted as sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, VA will resolve every reasonable doubt in favor of a Veteran.  38 U.S.C.A. § 1154(b).  The Federal Circuit has held that this "combat presumption" applies not only to establishing the potential cause of a disability, but also to whether the disability itself was incurred while in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Reopening

The evidence reflects that the RO denied the Veteran's claim for service connection for bilateral defective hearing in July 1974.  Following a review of the claims file as it then existed, the RO concluded that although the Veteran reported high frequency hearing loss at the time of his service separation examination in September 1970, VA audiometric testing in June 1974 resulted in a diagnosis of normal hearing.  The Veteran was advised of the RO's decision, and of his appellate rights, by letter dated later that same month.

No pertinent evidence was received during the one-year period following mailing of notice of the RO's July 1974 decision.  See 38 C.F.R. § 3.156(a) (1974).  Nor did the Veteran initiate an appeal within that time frame.  As a result, the RO's decision became final.  38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 3.104, 3.105, 19.118, 19.153 (1974).  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; Jackson, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the RO's July 1974 decision includes the report of a VA examination dated in May 2011.  Although the examiner ultimately reached a conclusion unfavorable to the Veteran, she acknowledged that the whispered voice testing the Veteran underwent at the time of his separation examination in September 1970 "is not ear or frequency specific and does not rule out a mild or high frequency hearing loss," and, as such, "a shift in hearing cannot be ruled out."

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim (i.e., that a downward shift in hearing thresholds may have occurred during his first period of service), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the claim is reopened.

II.  The Merits of the Veteran's Claims

A.  Tinnitus and Left Ear Hearing Loss

Turning to the merits of the Veteran's claims, the Board notes that there is no dispute that the Veteran has a current left ear hearing loss disability as defined by VA.  The report of a May 2011 VA audiometric examination clearly reflects, among other things, that he has an auditory threshold of 55 decibels in the left ear at 4000 Hertz.  The report also reflects that he suffers from tinnitus.

Nor is there any real dispute that the Veteran was exposed to hazardous noise during service.  The record clearly reflects that the Veteran engaged in combat with the enemy during service in Vietnam, inasmuch as he received the Combat Action Ribbon.  He has stated that he was exposed to excessive noise from 50-caliber machine guns during service, and his statements in that regard are wholly consistent with the circumstances, conditions, and hardships of his combat service.

As to the nexus, or link, between the Veteran's currently shown disability and service, the Board notes, as an initial matter, that the Veteran is competent to provide statements with respect to the onset and presence of tinnitus and diminished hearing, inasmuch as such symptoms are observable by a lay person.  The Board finds, moreover, that his statements with respect to onset in service are credible, particularly in light of his complaint of high frequency hearing loss at the time of his service separation examination in September 1970.  Further, pursuant to the holding in Reeves, his credible statements may be used to establish not only the presence of acoustic trauma during service, but also the presence of tinnitus and hearing loss themselves.  The Veteran did not undergo audiometric testing at the time of his separation from his first period of service, and he has indicated, in effect, that the problems he had with tinnitus and hearing loss have continued, or have been persistently recurrent, to the present time.

The Board acknowledges that the VA audiologist who evaluated the Veteran in May 2011 offered an unfavorable opinion with respect to nexus.  The Board notes, however, that the examiner's opinion was based, at least in part, on an assumption that she essentially acknowledged was not fully supported by the record; namely, that the Veteran did not experience a downward threshold shift in auditory acuity during service.  The Board also notes that the examiner noted that the Veteran's tinnitus had begun approximately 10 years prior to the examination, rather than during service, as the Veteran has credibly reported.  As such, the examiner's opinion is of limited probative value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, inasmuch as both tinnitus and sensorineural hearing loss are recognized as chronic diseases, they can be service-connected on the basis of continuity of symptomatology alone, without a medical nexus opinion.  See, e.g., Walker, supra.

On balance, and taking into account the totality of the evidence-including the Veteran's combat service, recorded evidence of in-service complaints of hearing loss, his credible statements with respect to onset and continuity of symptoms, the lack of audiometric testing at separation, and the lack of audiometric testing at 3000 Hertz on VA examination in June 1974-the Board is persuaded that the criteria for service connection for tinnitus and left ear hearing loss have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102.  Service connection for tinnitus and left ear hearing loss is therefore granted.

B.  Right Ear Hearing Loss

As to Veteran's claim for service connection for right ear hearing loss, the evidence of record shows that the Veteran also underwent VA audiometric testing of that ear in May 2011.  He was found to have puretone thresholds of 10, 20, 15, 10, and 30 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, and a right ear speech discrimination (Maryland CNC) score of 100 percent.

More recently, the Veteran underwent private audiometric testing in May 2017.  At that time, was found to have puretone thresholds of 20, 25, 20, 35, and 35 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, and a right ear speech discrimination (Maryland CNC) score of 94 percent.

There is nothing to suggest that his right ear hearing loss has increased in severity since the time of the testing in May 2017, so as to warrant re-examination, and no other audiometric evidence has been received in connection with his claim for benefits.

In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Simply put, the evidence does not establish that the Veteran has ever had a hearing loss disability of the right ear-either presently or at any time in the past-as defined by VA regulation.  38 C.F.R. § 3.385.

In arriving at this conclusion, the Board observes that the Veteran is competent to offer statements with respect to symptoms of diminished hearing.  However, the diagnosis of a hearing "disability," as VA defines that term, is a medically complex matter requiring the administration and interpretation of audiometric test results.  Inasmuch as the Veteran is not shown to have the requisite medical knowledge, he is not competent to render a diagnosis.  Accordingly, and because the competent evidence of record does not otherwise establish the presence of a right ear hearing loss disability, the claim must be denied.

If the Veteran experiences a worsening of auditory acuity in his right ear in the future, such that he has a right ear hearing loss "disability," as defined by 38 C.F.R. § 3.385, he may certainly file an application to reopen his claim for service connection, if he wishes to do so.


ORDER

The claim for service connection for bilateral hearing loss is reopened.

Service connection for left ear hearing loss is granted

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


